Title: From Thomas Jefferson to William Prince, 6 July 1791
From: Jefferson, Thomas
To: Prince, William



Sir
Philadelphia July 6. 1791.

When I was at your house in June I left with you a note to furnish me with the following trees, to wit
Sugar maples. All you have.
bush cranberries. All you have.

 3. balsam poplars
 6. Venetian sumachs.
12. Burée pears.

To these I must now desire you to add the following; the names of which I take from your catalogue, to wit


 6. Brignola plumbs.
12. apricots. I leave to you to fix on three or four of the best kinds, making in the whole 12 trees.
 6. red Roman nectarines.
 6. yellow Roman nectarines
 6. green nutmeg peaches.
 6. large yellow clingstone peaches ripening Oct. 15.
12. Spitzenberg apples. I leave to you to decide on the best kind, as I would chuse to have only one kind.
 6. of the very earliest apples you have.
 Roses. Moss Provence. Yellow. Rosa mundi. Large Provence.

The monthly. The white damask. The primrose. Musk rose.
Cinnamon rose. Thornless rose. 3 of each, making in all 30.

 3. Hemlock spruce firs.
 3. large silver firs
 3. balm of Gilead firs.
 6 monthly honey suckles.
 3 Carolina kidney bean trees with purple flowers.
 3. balsam of Peru.
 6. yellow willows.
 6. Rhododendrons.
12. Madeira nuts.
[…] fill-buds.

According to your estimate and the prices in your catalogue these will be covered by 30. dollars which sum you will recieve herewith. I must trouble you to send them yourself to Richmond, addressed to the care of Mr. James Brown merchant of that place, who will recieve them and pay freight &c. Send them to no other port of that country for I shall never get them, and there are vessels going from New York to Richmond very frequently. Be so good as to forward them as soon as the season will admit. I am Sir your very humble servt,

Th: Jefferson

